Citation Nr: 0430218	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  99-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating for maxillary sinusitis, 
now rated 30 percent.

2.  Entitlement to a higher rating for migraine headaches, 
now rated 30 percent.

3.  Entitlement to a higher rating for patellofemoral 
syndrome of the right knee, now rated 10 percent.

4.  Entitlement to a higher rating for patellofemoral 
syndrome of the left knee, now rated 10 percent.

5.  Entitlement to a higher rating for cervicitis/dysplasia, 
now rated 10 percent.

6.  Entitlement to service connection for a bilateral hip 
condition, secondary to service-connected bilateral knee 
disabilities.

7.  Entitlement to service connection for a low back 
condition, secondary to service-connected bilateral knee 
disabilities.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to March 
1996.  

One of the matters the Board of Veterans' Appeals (Board) 
must address is which issue or issues are properly before it 
at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

This appeal arises before the Board from an August 1996 
rating decision by the Department of Veterans Affairs 
Regional Office in St. Petersburg, Florida, that awarded 
service connection and zero percent ratings for maxillary 
sinusitis and migraine headaches; the RO also awarded service 
connection and separate 10 percent ratings for patellofemoral 
syndrome of the right and left knees.  In February 1999, the 
RO increased the rating for sinusitis to 10 percent; it also 
awarded service connection and a 10 percent rating for 
cervicitis/dysplasia; and it denied service connection for 
pain of both hips and knees secondary to a service-connected 
knee disability.  

In September 2000, the RO increased the rating for sinusitis 
to 30 percent, but in July 2001, it proposed to reduce the 
rating for sinusitis back to 10 percent.  In February 2002, 
the RO effectuated the proposed rating reduction for 
sinusitis to 10 percent, while increasing the rating for 
migraine headaches to 30 percent.  

In June 2003, the RO restored the 30 percent rating for 
sinusitis.  

The case had also involved a claim for an increased rating 
for adjustment disorder with depressed mood.  However, in 
November 2000, the veteran indicated that a 30 percent rating 
would satisfy her appeal of that issue.  Indeed, a 30 percent 
rating has been assigned for that disability, and thus the 
appeal is satisfied.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal 
unless the claimant states otherwise, as in this case).


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
has been provided, and all evidence necessary for an 
equitable disposition of the claims has been obtained.

2.  Maxillary sinusitis is manifested by chronic, 
occasionally recurrent infection, but not by radical surgery 
or constant sinusitis with headaches, pain, and sinus 
tenderness and purulent discharge or crusting after repeated 
surgeries.

3.  Migraine headaches are manifested by frequent background 
headaches and occasional severe headaches with evidence of 
some time lost from work, but without evidence of very 
frequent completely prostrating and prolonged attacks that 
produce severe economic inadaptability.  

4.  Patellofemoral syndrome of the right knee is manifested 
by essentially full range of motion, some chronic pain, but 
no subluxation or instability.

5.  Patellofemoral syndrome of the left knee is manifested by 
essentially full range of motion, some chronic pain, but no 
subluxation or instability.

6.  A bilateral hip condition was first manifested after the 
veteran's active service, is not related to her active 
service or any incident therein, and is not caused or 
aggravated by any service-connected disability.

7.  A low back condition was first manifested after the 
veteran's active service, is not related to her active 
service or any incident therein, and is not caused or 
aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for maxillary sinusitis 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6513 (1995 and 2004).

2.  The criteria for a higher rating for migraine headaches 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, DC 8100 (2004).

3.  The criteria for a higher rating for patellofemoral 
syndrome of the right knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DCs 5257, 5260, 5261 (2004).

4.  The criteria for a higher rating for patellofemoral 
syndrome of the left right knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5257, 5260, 5261 
(2004).

5.  The criteria for a higher rating for cervicitis/dysplasia 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.116, DC 7612 (2004).

6.  A bilateral hip condition was not incurred in or 
aggravated by the veteran's active service or by a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).

7.  A low back condition was not incurred in or aggravated by 
the veteran's active service or by a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Air Force from May 
1992 to March 1996.  While the other disabilities on appeal 
are mentioned in the veteran's service medical records, there 
are no references to hip or low back pain in those records.

The veteran was treated by the VA for various conditions, 
including sinusitis, bilateral chronic knee pain, and other 
chronic pain from 1996 to the present.  The veteran underwent 
VA examination in April 1996.  She had patellar tenderness, 
more marked on the left, but no other abnormal limitations of 
motion.  Diagnoses included histories of a positive pap 
smear, bilateral patellofemoral syndrome, frontal occipital 
migraine headaches, and maxillary sinusitis.  On accompanying 
mental disorders examination, it was also noted that the 
veteran's in-service development of a knee condition that had 
led to her medical discharge from service, with an abrupt 
lifestyle change which led to associated depressive symptoms.

A June 1996 pathology report included a diagnosis of chronic 
endocervicitis.  She underwent cryosurgery in September 1996 
for chronic cervical mild dysplasia.  

The veteran described worsened knee pain after climbing a 
fence in July 1997.  She had knee tenderness on any movement 
or palpation.  She displayed, however,  full range of motion.

On VA clinical evaluation in October 1997, her symptoms 
included much pain, migraines two to three times per week, 
some sinus drainage, and some hip and back pain from her 
knees.

On treatment with antibiotic in October 1997, it was noted 
that she had missed work due to a severe bout of sinusitis.  

On VA joints examination in December 1997, the veteran 
described knee pain every day that varied from a dull ache to 
a sharp shooting pain.  Bending and her body weight hurt her 
knees.  They also hurt at rest at times.  She reported 
swelling and increased warmth.  She was careful with a normal 
gait.  There was minimal crepitation bilaterally.  There was 
some right and left knee tenderness.  The knees were stable 
to stress, and Drawer signs were negative. Range of motion 
was from 0 to 130 degrees.  There also was some left knee 
crepitation on any motion.  The diagnosis was patellofemoral 
syndrome of the knees without degenerative change on X-rays.  
The examiner also noted that the veteran did not have chronic 
pain or flare-ups, except after overuse with some degree of 
swelling and increased heat.  

The veteran underwent VA neurological examination in December 
1997.  She described migraine headaches three to four times 
per week, and she said that she had to leave work or school a 
couple of times per month because of headaches.  While the 
intensity of the headaches was the same, she said that the 
frequency had increased.  Headaches were brought on by poor 
sleep, stress, and hip, back, and knee pain.  Irritability, 
poor concentration, occasional nausea and dizziness, and 
occasional vision spots accompanied the headaches.  

On examination, there was some pain on walking due to her 
knee problems.  She had difficulty with heel walking due to 
knee pain, but she could stand on her toes and tandem walk.  
It was hard to test her knees due to flinching of knee pain.  
The pertinent diagnosis was mixed vascular tension headaches 
including a component from the back pain.  

On VA examination of the sinuses in December 1997, the 
veteran described year-round recurrence with some degree of 
severity at least two or three times per year, most recently 
in October 1997, when she also missed work.  Examination 
showed minimal congestion with some post-nasal drip but 
adequate airway space.  She had no difficulty breathing or 
swallowing.  There was a suggestion of left maxillary sinus 
tenderness, but not of any other sinus tenderness.  She 
breathed normally.  However, in light of the recurring severe 
problem and the failure to clear up completely, X-rays were 
advised.  The diagnosis was chronic, recurrent, symptomatic 
sinusitis.  The X-rays showed minimal right ethmoid disease.  

Within a new patient evaluation in October 1998, the veteran 
reported chronic knee pain and severe headaches as well as 
sinusitis being treated with antibiotics.  She had bilateral 
frontal and maxillary sinus tenderness on inspection.  There 
were no gross abnormalities of her spine or back on 
inspection.  There was point tenderness on both knees, and 
the patellar areas were very sensitive.  However, she had 
good range of motion on all extremities.  X-rays of the knees 
in October 1998 were negative, without evidence of any 
abnormality.

On follow-up in November 1998, her sinusitis was resolved, 
although she had unresolved bronchitis.  

X-rays of her knees in December 1998 showed no degenerative 
changes; there was no effusion, but there was mild crepitus.  
She received replacement braces.  

The veteran underwent VA examination in December 1998.  She 
had minimal congestion with some post drip.  There was 
adequate air space, and the turbinates were slightly pale.  
There was a suggestion of tenderness of the left maxillary 
sinus.

On gynecological consultation in December 1998, it was noted 
that recent pap smears had all been normal, and she had no 
gynecological complaints.

Cytopathology from March 1999 was satisfactory, although 
there was endocervical cell atypia that could be reactive 
changes or a more serious process.  

In a March 1999 VA gynecological examination report, the 
veteran had no gynecological complaints, and the examination 
was normal.  A pap smear showed no recurrence of cervical 
intraepithelial neoplasia, which had been stage III 
previously.  On VA examination in March 1999, the veteran 
described recurrent sinus infection with fever, nasal 
congestion, and discharge, with episodes every four to six 
weeks.  The last bout had been in February 1999, but she was 
now having recurrence of symptoms; she also had frontal and 
maxillary headaches.  She reported having lost three weeks of 
work in the last three months due to the symptoms.  Now there 
was slight edema and erythema on her left malar area, and she 
was tender to very mild palpation over the left frontal and 
left maxillary sinuses.  Her history of cramps and 
menorrhagia, with an abnormal pap smear in 1996, were also 
noted.  She still had cramps before and after menses; 
hypogastric pain was worse after pelvic examination.  
Diagnoses were chronic sinusitis and cervical intraepithelial 
neoplasia, status post loop electrosurgical excision 
procedure.  

On an April 1999 surgical pathology report of endocervical 
curettings, diagnoses were chronic inflammation; focal 
squamous metaplasia; and mild focal koilocytic atypia.  There 
was no evidence of dysplasia or worse; there only was mild 
atypia, questionably viral.  The curettage was within normal 
limits.  

In May 1999, the veteran indicated that her main concern was 
chronic knee pain.  On VA pain clinic evaluation in June 
1999, the veteran described knee pain; she also stated that 
bone pain in the knees had led to hip and back pain over the 
years.  

In July 1999, the veteran reported having had a bad migraine 
earlier that month which had lasted four days; previously, 
she had been having background headaches twice per week.  
Now, when she had the headaches, medication helped to resolve 
them, and they were much less frequent.  She was also 
concerned about acute bilateral hearing loss that she 
associated with sinusitis symptoms.  Examination showed 
normally appearing but tender knees, limitation of lumbar 
spine motion with paralumbar tenderness, tender occipital 
muscles of the head; she did not attempt to walk "heel toe" 
because of fears about resulting pain.  The impression 
included persistent migraine headaches and complaints of 
"bone pain."  Later that month, the impression was that the 
migraine headaches were improved.  It was noted that she had 
significant problems with chronic pain and depression.  She 
also had left maxillary sinus tenderness, as well as 
Eustachian tube congestion.  That month she also complained 
of constant knee pain.  

In August 1999, she described having had background headaches 
twice per week, but they were now much less frequent.  She 
denied having severe migraine headaches or having missed 
work.  She also had bilateral chondromalacia patella, and 
chronic myofascial pain in multiple places, including the low 
back, neck, and hip.  A pain clinic progress note also 
indicates that the veteran's anxiety and depression were more 
of a problem than her pain, although her coping with the pain 
and mood problems with total immersion in work and school and 
blocking out of feelings might present problems in the 
future.  

The veteran underwent an isotopic bone scan of her whole body 
in September 1999, due to complaints of chronic pain in 
various areas, including her femur, hip, low back, and 
ankles.  The examination was negative.  That month, she also 
reported that her migraines were back.  

Cytopathology from November 1999 was within normal limits.  
At that time, there were no gynecological complaints, and the 
gynecological examination was normal.  It was also within 
normal limits in February 2000.  

In April 2000, the veteran was treated for knee pain; she 
expressed concern about an orthopedic surgeon's remark that 
her knees were relatively normal and should not be causing 
her undue pain.  She described constant knee pain and 
swelling at the end of the day, as well occasional giving 
out, but not any locking, popping, or patella fluctuation.  
She also described ankle pain, which she attributed to her 
knees.  On examination, she did not perform squatting because 
of her knees.  The examiner described lumbar spine range of 
motion; the only evidence of limitation involved mild 
bilateral knee pain on forward bending.  There was no patella 
instability, knee joint effusion, synovial hypertrophy, or 
joint line tenderness.  Knee range of motion was 0 to 145 
degrees bilaterally.  Other knee tests were all negative or 
within normal limits.  The examiner stated that the veteran 
"does not have any significant objective evidence of 
orthopedic abnormality in the areas of complaint."  He 
diagnosed a somatoform disorder and recommended mental health 
and behavioral psychology therapy.  He stated that the 
veteran did not need narcotics.  

In November 2000, she was treated for patellofemoral 
syndrome, migraines, chronic pain, and chronic sinusitis.  

She had a weeklong flare-up of chronic sinusitis with sinus 
headache and congestion in April 2001.  Later that month, she 
reported that she was feeling better

The veteran underwent VA examination in April 2001, when she 
described repeated attacks with antibiotic treatment.  At 
present, there was no acute infection, difficulty breathing, 
dyspnea, orthopnea, or voice difficulty.  Initially, the 
veteran refused to undergo a CT scan of her sinuses.  
However, on CT examination in May 2001, there was no evidence 
of sinusitis. 

On primary care treatment by the VA in August 2001, she 
reported having migraine headaches about three to four times 
per month.  The doctor assessed allergic rhinitis as probably 
precipitating the veteran's symptoms; medication was 
recommended for the headaches, and follow-up for the cervical 
dysplasia was also recommended.  There also was an assessment 
of chronic knee pain.  In September 2001, she was treated for 
an acute flare-up of sinusitis.  She complained of sinus 
headache and congestion, with symptoms such as fever.  She 
was prescribed Levaquin.

The veteran complained of pain in her back (including the 
upper back), hips, knees, and into her legs in January 2002.  
On examination, she had tenderness in the upper back rhomboid 
region, but full range of motion in all joints.  She had no 
swollen joints in the upper or lower extremities.  The 
assessment was myofascial pain syndrome that was probably 
related somewhat to her sleep disturbance, as well as muscle 
cramping and muscle disuse.  

In February 2002, she was seen for bronchitis.  In March 
2002, she reported having migraines twice per month.  She 
also complained of congestion of the face; the diagnosis was 
allergic rhinitis.  At that time, she also reported having 
migraine headaches about twice per month.

Additional VA medical records from 2002 and 2003 reflect 
treatment for various conditions, including chronic pain, 
perennial allergic rhinitis, perennial allergic 
conjunctivitis, and moderate asthma.  There also were 
complaints of daily sinus congestion, headache, post-nasal 
drip, and bilateral hip and knee pain.  Additional diagnoses 
included major depressive disorder, generalized anxiety 
disorder, and the stress of chronic general medical illness.  
She used a TENS unit for knee pain.    

A treating private chiropractor, Michael Bastkowski, D.C., 
wrote in July 2003 that the veteran had chronic low back pain 
with severe subluxation on radiograph of L4, 5, S1.  Range of 
motion was severely decreased in extension and slightly 
decreased in flexion.  

A July 2003 VA CT scan of the sinuses showed no evidence of 
sinusitis; there only was mildly deviated nasal septum.

An August 2003 private MRI of the spine identified no focal 
disc herniation or central or foraminal stenosis; there were 
posterior disc bulges at L4-5 and L5-S1.

The veteran was seen by the VA in August 2003 for chronic low 
back pain; she reported loss of knee joint space, 
degenerative joint disease of the pelvis, and possible 
herniation of L4 and L5.  X-rays indeed showed severe lumbar 
subluxation and severely decreased range of motion.  She also 
reported that she was getting sinus infection again and that 
only one medication had been helping.  

In August 2003, Walt Dunayczan, LMT, wrote that he had been 
treating the veteran continuously since July 2002 for pain 
and limited range of motion.  He described discomfort and 
limited range of motion in the knees, hips, back, and legs.  
Her sensitivity level in these areas was great, with extreme 
trigger point in several muscle groups; range of motion was 
limited in these areas and further constricted due to lower 
extremity pain.  She had intermittent sciatica from the 
lumbosacral area into the foot region.  Mobility and 
performance were greatly limited.  

On an August 2003 evaluation, a private doctor, Elliott W. 
Hinkes, M.D., noted the veteran's history of bilateral 
anterior patellofemoral syndrome from service.  Over the past 
few years, the veteran had developed pain over the anterior 
aspect of her knees and the lateral aspect of both hips and 
her lower back with radiation into her buttocks and thighs.  
She reported difficulty bending, squatting, and kneeling, 
with clicking, giving way, locking, and popping in her knees.  
The lower back and hip pain had worsened over the past few 
months.  She had no other prior history of problems with the 
lower back, hips, or knees.  On examination, there was mild 
loss of normal lumbar lordosis and minimal to mild spasm and 
mild to moderate tenderness to palpation of the lumbar 
paraspinal muscles and both sacroiliac joints.  She could 
forward flex her trunk only to 60-70 degrees, laterally bend 
20 degrees, and extend 10-20 degrees.  She had satisfactory 
range of motion of the hips in all planes, except for a lack 
of the terminal 10 degrees of internal and external rotation.  
No pain on motion was noted.  The greater trochanteric bursal 
areas were mildly swollen and mildly tender to palpation.  
She had minimal effusion of both knees on examination.  There 
was mild muscular atrophy (of the vastus medialis obliquus).  
There was 1+ lateral patellar subluxation with the knee 
flexed 30 degrees.  The patellofemoral grind test was 
moderately positive.  The ligaments appeared grossly stable 
for the cruciates and ligaments.  Knee range of motion was 
satisfactory.  There were no acute meniscal signs, and the 
joint lines were not tender to palpation.  There were no 
signs of deep venous thrombosis in the thighs or calves.  
There were no gross neurologic deficits to the feet.  X-rays 
showed no fractures, subluxations, or dislocations of the 
pelvis, hips, or knees.  Recent X-rays of the lumbar spine 
showed no acute fractures.  

The assessments were lumbar strain with radiculitis and 
sacroilitis; bilateral hip greater trochanter bursitis; and 
bilateral knee patellofemoral joint chondromalacia.  The 
doctor felt that the chronic knee pain was causally related 
to her recent onset pain in her lower back and hips.

The veteran's October 2003 gynecological examination was 
normal.  

On VA neurological examination in November 2003, the veteran 
reported frequent frontal headaches two to three times per 
week, a weekly pounding headache, and a monthly severe 
headache; sometimes, she would see spots before the headache.  
The severe headaches would last several hours and render her 
incapacitated.  Examination showed intact cranial nerves.  
The diagnosis was migraine headaches.  

The veteran underwent a VA examination of the joints in March 
2004.  She said that she was always in pain, with a deep knee 
ache, right knee greater than the left, on her hips at the 
lateral side, and on the low back.  Knees had started to hurt 
in 1994; the hips and back had started to hurt in 1995 or 
1996.  Discomfort was on prolonged sitting and standing and 
when not moving.  She reported hearing knee cracking and 
popping, with pain from 7/8 to 10.  Any little activity 
aggravated all these pains.  She could walk 200 feet at most.  
The knees felt warm and bruised easily.  The right knee 
occasionally gave out, but it had not locked and she had not 
fallen.  Turning to the right or left produced low back pain.  
She had been wearing a brace since 1997.  On physical 
examination, she appeared very anxious, shaky, and emotional.  
She had hypersensitivity in the lower thoracic and lumbar 
spine areas, as well as in the paravertebral muscles along 
the lumbar spine and right sacroiliac area.  There was no 
appreciable heat, redness, or discoloration.  She had pain on 
motion.  There was subjective tenderness on the hips and 
ileum, but without discoloration, redness, or heat.  She had 
pain on motion of the hips and pelvis.  Her knees showed no 
deformities, heat, swelling, or discoloration.  There was a 
mild hypersensitivity even on mild palpation of the knees, 
with the right more hypersensitive than the left.  There also 
was subjective tenderness on palpation of the right popliteal 
area, but not of the left popliteal area.  Range of motion 
consisted of extension of 0 degrees (out of a normal range of 
0 degrees) for both knees, with palpable crepitus 
bilaterally; flexion of 130 degrees (out of 140 degrees) for 
both knees, with subjective pain, also affecting the right 
hip on flexion of the right knee, but without left hip pain.  
There was no appreciable laxity or locking of either knee.  
The diagnoses were patellofemoral syndrome of both knees; 
muscular pain/myofascial pain of the back, parathoracic, 
paralumbar, and parasacral muscles; bulging disc L4-L5, L5-
S1, according to MRI; and sacroiliac strain and sacroilitis, 
right side more than left side.  The examiner also stated 
that the right hip pain was the result of the radiculopathy 
in the dermatome distribution of L4, L5, and S1 and right 
sacroiliac strain and sacroilitis.  

The examiner could not offer an opinion that the bilateral 
hip pain and lumbar pain were secondary to the service-
connected patellofemoral syndromes of the knees, "because 
such knowledge is not available in  the medical literature, 
and ... would be speculation."  
 
II.  Analysis

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decisions were all made 
prior to the date of the VCAA's enactment on November 9, 
2000.  However, various VA notices have informed the veteran 
of all applicable laws and regulations, what types of 
evidence are needed to support her claims, who is responsible 
for securing specific items, and the need for any other 
evidence that the veteran may have in her possession.  The 
VA's thorough notices of all matters required by the VCAA and 
its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran 
statements of the case in February 1999 and October 2000 and 
supplemental statements of the case in October 2000, July 
2001, June 2003, November 2003, April 2004, and May 2004.  
The VA has also sent additional correspondence at various 
times throughout this adjudication, including requests for 
evidence of medical treatment and lay statements or other 
evidence.  These documents discussed the evidence considered 
and the pertinent laws and regulations, including provisions 
of the VCAA and the reasons for the RO's decision.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The VA also has satisfied its duty to assist the veteran in 
obtaining evidence necessary to substantiate the claims by 
obtaining all available service and medical records and by 
providing several examinations.  

When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  The 
Board finds that notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  The Board will now address the merits of the 
veteran's claims.

Claims for increased ratings

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the veteran timely appealed the 
ratings initially assigned for these disabilities on the 
original grants of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grants of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Sinusitis

The veteran's sinusitis is now rated 30 percent disabling.  
She seeks a higher rating based on the severity and frequency 
of her symptoms, which include pain and fever.  

During this appeal, the criteria for evaluating sinusitis 
were revised.  See 61 Fed. Reg. 46,720 (Sep. 5, 1996) 
(effective Oct. 7, 1996).  Under the old criteria, a 10 
percent rating is warranted for moderate sinusitis, with 
discharge or crusting or scabbing, infrequent headaches.  A 
30 percent rating is warranted for severe sinusitis, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent rating is warranted for 
postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, DC 
6514 (1995).

A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed-rest and treatment by a 
physician.  A 50 percent rating is warranted after radical 
surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, DC 6514 (2004).

In this case, the veteran's sinusitis is indeed marked by 
recurrent symptoms, but at no time since the original grant 
of service connection has she had "radical surgery with 
chronic osteomyelitis; or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries," the relevant criteria for a 50 percent 
rating.  The Board notes that the veteran must have 
headaches, pain, and tenderness of the affected sinus "and" 
purulent discharge or crusting after repeated surgeries, 
which is not seen in this case.

The Board also notes that the 30 percent rating now in effect 
for sinusitis more than adequately reflects the level of 
severity of the veteran's sinusitis.  There are very few 
reported instances of incapacitating sinusitis in any of the 
VA medical records since the veteran's active duty separation 
in 1996.  At best, accepting the veteran's assertions as 
true, the Board can only find that there may have been "more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting," which warrants only a 30 percent rating.  In 
fact, medical evidence would appear to indicate that the 
current 30 percent evaluation is not warranted, including 
indications that the veteran does not have sinusitis at this 
time.  The issue of a reduction in this evaluation is not 
before the Board at this time.       

The preponderance of the evidence demonstrates that the 
veteran's sinusitis has not warranted more than the current 
30 percent rating at any time since the initial grant of 
service connection, under the old or the new criteria.  See 
Fenderson, supra.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Migraine headaches

The veteran's headaches are rated 30 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months 
warrants a 10 percent rating.  Migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrants a 30 
percent rating.  A 50 percent rating is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

The veteran's most recent VA neurological examination 
included reports of frequent headaches that occur two to 
three times per week, a "pounding" headache that occurs 
weekly, and a severe headache that renders her incapacitated 
for several hours once per month.  The frequent headaches 
have been generally described as "background" headaches, 
which on its face connotes a much lesser severity.  Overall, 
all of these reported symptoms satisfy the criteria for a 30 
percent under DC 8100.  However, there is no evidence of 
"migraine headaches with very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability" so as to warrant a 50 percent 
rating.  The Board underscores that that a 50 percent rating 
requires evidence of frequent completely prostrating and 
prolonged attacks.  The veteran certainly has indications of 
headaches, as described above and in the various treatment 
records and statements from the veteran, but not of the 
degree or severity required by law for the increased rating.    

The Board notes that the veteran has suggested that the VA 
has not recognized that her headaches are "sinus" 
headaches.  However, the record shows that the VA has 
liberally construed her disability as involving two separate 
conditions, sinusitis and migraine headaches, each of which 
warrants a separate disability evaluation; this is in fact 
more favorable to the veteran.             

The Board points out that the rating schedule permits 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  38 C.F.R. § 4.14 states, 
in pertinent part:

The evaluation of the same disability 
under various diagnoses is to be avoided.  
Disability from injuries to the muscles, 
nerves, and joints of an extremity may 
overlap to a great extent, so that 
special rules are included in the 
appropriate bodily system for their 
evaluation.

The preponderance of the evidence demonstrates that the 
veteran's migraine headaches have not warranted more than the 
current 30 percent rating at any time since the initial grant 
of service connection.  See Fenderson, supra.  The benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




Patellofemoral syndrome of the right and left knees

The veteran's right and left knee disabilities are separately 
rated 10 percent each.  A 10 percent rating is warranted when 
leg flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when leg flexion is limited to 30 degrees.  A 30 
percent rating (the maximum available rating) is warranted 
when leg flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.

A 10 percent rating is warranted when leg extension is 
limited to 10 degrees.  A 20 percent rating is warranted when 
leg extension is limited to 15 degrees.  A 30 percent rating 
is warranted when leg extension is limited to 20 degrees.  
38 C.F.R. § 4.71a, DC 5261.  Separate ratings may be 
warranted in specific circumstances based on either limited 
knee extension or limited knee flexion.  VAOPGCPREC 9-2004 
(Sep. 17, 2004).

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  Severe impairment 
of the knee with recurrent subluxation or lateral instability 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.  
In this case, however, there is no medical evidence of 
recurrent subluxation or lateral instability of either knee. 
The veteran has reported popping and giving way, but 
examinations have found stable knees and no subluxation.  The 
Board finds the examinations cited above provide negative 
evidence against these claims.     

Ankylosis of the knee is not indicated in this case, and thus 
those particular criteria do not apply here.  38 C.F.R. 
§ 4.71a, DC 5256.  

When evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995); 38 C.F.R. §§ 4.40, 4.45 (2004).  These 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors, to include with 
repeated use and during flare-ups.  See DeLuca, supra.

The veteran's bilateral knee disabilities do not involve an 
arthritic component.  In fact, X-rays have shown no 
degenerative changes in the knees.  Therefore, diagnostic 
codes involving arthritis do not apply in this case.  See 
38 C.F.R. § 4.71a, DCs 5003, 5010 (2004).  Also, a 1999 
isotopic bone scan was negative.

While VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant. . . ."  38 C.F.R. § 4.40.  See Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  In this case, the 
evidence generally shows essentially full range of motion of 
both knees, from the 1990s all the way to the most recent VA 
examination in 2004.  For example, a 1996 VA examination 
found patellar tenderness, but no abnormal limitations of 
motion.  In 1997, she had range of motion from 0 to 130 
degrees, with crepitation on any left knee motion; however, 
pain occurred only after overuse.  A 2000 VA examination 
showed knee motion from 0 to 145 degrees bilaterally, and the 
examiner specifically stated that there was no significant 
objective evidence of orthopedic abnormality.  In 2002, she 
had full range of motion in all joints, with only a diagnosis 
of myofascial pain syndrome probably related to sleep 
disturbance, muscle cramps, and muscle disuse.  Knee motion 
was satisfactory on private evaluation in 2003, although 
there was evidence of effusion, and crepitation.  Finally, VA 
examination in 2004 also showed knee motion from 0 to 130 
degrees (out of a normal of 140 degrees), with only 
subjective pain.  The Board finds these medical opinions are 
entitled to great probative weight and clearly outweigh any 
evidence of limitation in motion caused by pain.

Mere pain, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
this case, none of the objective evidence approximates the 
specific criteria for limitation of motion of extension or 
flexion for any rating greater than 10 percent for either 
knee at any time since the initial award of service 
connection, even on consideration of the factors in 38 C.F.R. 
§§ 4.40, 4.45 and in DeLuca, supra.  

The preponderance of the evidence demonstrates that the 
veteran's bilateral knee disabilities have not warranted more 
than the current 10 percent rating at any time since the 
initial grant of service connection.  See Fenderson, supra.  
The benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Cervicitis/Dysplasia

The veteran's cervicitis is now rated 10 percent disabling.  
She contends that an increased rating is warranted and she 
refers to her concerns about being unable to start a family, 
several surgeries (1996 and 1997) and continual monitoring.

The veteran's chronic cervicitis is evaluated under 38 C.F.R. 
§ 4.116, DC 7612, which uses a general rating formula for 
disease, injury, or adhesions of female reproductive organs.  
A zero percent rating is warranted when symptoms do not 
require continuous treatment.  A 10 percent rating is 
warranted when symptoms require continuous treatment.  A 30 
percent rating is warranted when symptoms are not controlled 
by continuous treatment.   

In this case, the record definitely shows that the veteran 
underwent cryosurgery in 1996 due to cervical endocervicitis, 
with findings of cervical intraepithelial dysplasia and 
abnormal pap smears.  However, since then, various 
examinations have not identified any relevant gynecological 
complaints or symptoms, her pap smears have been generally 
normal (except for some viral component in the late 1990s), 
and she has had no pathologically identifiable recurrence of 
the dysplasia.  Thus, there is no evidence that her old 
condition now requires continuous treatment or is not 
controlled by continuous treatment.  As such, the current 10 
percent rating now in effect for this disability is adequate.  

In all of these claims, the Board has also considered whether 
the record raises the matter of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  However, there is no 
competent evidence that these disorders cause marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  For reasons cited above, the Board finds that the 
veteran is being adequately compensated for the disorders 
within the criteria of the rating schedule. 

The preponderance of the evidence demonstrates that the 
veteran's cervicitis/dysplasia has not warranted more than 
the current 10 percent rating at any time since the initial 
grant of service connection.  See Fenderson, supra.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Claims for Service Connection

The veteran alleges that she also suffers from bilateral hip 
and low back pain because of the effect of her service-
connected bilateral knee disabilities.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  Establishing service 
connection on a secondary basis requires essentially evidence 
sufficient to show: (1) that a current disability exists; and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  

In this case, the veteran has been diagnosed with muscular 
pain/myofascial pain of the back, parathoracic, paralumbar, 
and parasacral muscles; bulging disc L4-L5, L5-S1, according 
to MRI; and sacroiliac strain and sacroilitis, right side 
more than left side.  Her right hip pain has been found to be 
the result of radiculopathy in the dermatome distribution of 
L4, L5, and S1 and right sacroiliac strain/sacroilitis.  
Neither of these conditions, or any relevant hip or low back 
symptoms, appears in the veteran's service medical records.  

While the veteran contends that her hip and low back symptoms 
are due to the service-connected knee disabilities, there is 
no competent medical evidence that supports that opinion.  
Standing alone, the veteran's own opinion cannot be accepted 
as probative on this matter of medical etiology.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In the only medical opinion that has considered the 
possibility of any relationship (the March 2004 VA joints 
examination), the examiner could not offer an opinion that 
the bilateral hip pain and lumbar pain were secondary to the 
service-connected patellofemoral syndromes of the knees, 
"because such knowledge is not available in the medical 
literature, and ... would be speculation."  The Board finds 
this opinion only supplies negative evidence against these 
claims.        

In this case, the Board finds that the medical evidence of 
record indicting these disorders occurred many years after 
service and the fact that during treatment for these disorder 
the veteran's service connected disorders are not mentioned 
only supplies negative evidence against these claims.

Absent competent evidence, the Board cannot discern any 
relationship between the veteran's service-connected knee 
disabilities and either her hip or back pain.  The 
preponderance of the evidence shows that the veteran's 
current hip and low back conditions were manifested after 
service and are not related to service or to any service-
connected disability.  Therefore, the benefit of the doubt 
rule is not applicable, and the claims must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

A higher rating for maxillary sinusitis is denied.

A higher rating for migraine headaches is denied.

A higher rating for patellofemoral syndrome of the right knee 
is denied.

A higher rating for patellofemoral syndrome of the left knee 
is denied.

A higher rating for cervicitis/dysplasia is denied.

Service connection for a bilateral hip condition is denied.

Service connection for a low back condition is denied.

	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



